Citation Nr: 0029394	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from April 1968 to 
May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO), 
in which the RO denied entitlement to service connection for 
bilateral hearing loss.  The veteran perfected an appeal of 
the August 1998 decision.  

In an August 1999 rating decision, the RO continued a 10 
percent disability rating for the veteran's service-connected 
cephalalgia.  As of this date, the veteran has not submitted 
a notice of disagreement as to the issue of an increased 
evaluation for his service-connected cephalalgia.  Therefore, 
this issue is currently not under appellate consideration.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for bilateral hearing loss is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that, at the 
time of his induction into service, the veteran's hearing had 
the following audiological puretone thresholds, according to 
an August 1967 report of medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
5
LEFT
10
10
10
N/A
5

In August 1968 the veteran had complaints of being unable to 
hear out of his right ear.  Cleaning of the right ear was 
recommended.  The veteran's DD Form 214 for his period of 
active service indicates that his occupational specialty was 
fire crewman.  In July 1971, the veteran was issued an 
official statement which noted that he was entitled to the 
Purple Heart for wounds received in Vietnam in March 1969.  

A July 1998 private audiometric examination revealed speech 
recognition as 92 percent correct in the left ear and 84 
percent correct in the right ear.  In the remarks section of 
the audiological report it was noted that the veteran 
suffered from acoustic trauma.  

A January 1999 VA audiological examination revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
65
60
60
LEFT
20
40
50
55
45

Average puretone thresholds were 61 decibels in the right ear 
and 48 decibels in the left ear.  Speech recognition was 94 
percent correct in the right ear and 94 percent correct in 
the left ear.  It was noted that the veteran had moderate 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  
Tympanograms were within normal limits bilaterally.  The VA 
examiner found that the veteran had hearing loss within 
normal limits to moderate sloping sensorineural hearing loss 
bilaterally.  He noted that it would be highly speculative at 
this point to conclude that on a more probable than not basis 
the veteran's hearing loss was secondary to acoustic trauma.  

II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Service connection can be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  Hensley, supra.  Even 
if a veteran does not have hearing loss for service 
connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis 

The veteran contends that he has bilateral hearing loss as 
the result of noise exposure in service.  

A January 1999 VA audiological examination reflects a 
diagnoses of moderate sensorineural hearing loss in the right 
ear and mild to moderate sensorineural hearing loss in the 
left ear.  In addition, service medical records from 
September 1968 show that the veteran had complaints of right 
ear hearing loss.  Therefore, the Board finds that the first 
and second Caluza elements have been satisfied because there 
is evidence of treatment for hearing loss while in service 
and a current medical diagnosis of a disability.  Caluza, 7 
Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
bilateral hearing loss is related to noise exposure while in 
service.  Lay persons are competent to provide evidence of an 
observable disorder, but they are not competent to provide 
evidence that requires medical expertise.  Grottveit, 5 Vet. 
App. at 93; Savage, 10 Vet. App. at 497.  Because the veteran 
has not submitted evidence of an etiological relationship 
between his hearing loss and service, the Board finds that he 
has not met his initial burden of presenting evidence of a 
well-grounded claim.  

The official service records indicate that the veteran served 
as a fire crewman while in service.  An official statement 
from July 1971 indicates that the veteran received a Purple 
Heart for a wound he sustained during the Vietnam War.  This 
indicates that the veteran was involved in combat and it may 
be conceded that he experienced acoustic trauma while in 
service.  However, in January 1999, the VA examiner stated 
that it would be highly speculative at this point to conclude 
that on a more probable than not basis the veteran's hearing 
loss was secondary to acoustic trauma.  Thus, the veteran has 
not provided any competent evidence showing that his current 
bilateral hearing loss is related to an in-service disease or 
injury.  See Wade v. West, 11 Vet. App. 302 (1998).  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (a).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette, supra, as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


	ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


